EXHIBIT 8.1 LIST OF SUBSIDIARIES The following table lists our subsidiaries and their jurisdiction of incorporation as of June30, 2015: Subsidiaries Country of Incorporation Direct equity interest of Cresud: Brasilagro-Companhía Brasileira de Propiedades Agrícolas (1) Brazil IRSA Argentina Doneldon S.A. Uruguay Interest indirectly held through IRSA: APSA Argentina Emprendimiento Recoleta S.A. Argentina Fibesa S.A. Argentina Hoteles Argentinos S.A. Argentina Dolphin Fund Ltd. (3) Bermudas I Madison LLC United States Inversora Bolívar S.A. Argentina IRSA Development LP United States IRSA International LLC United States Jiwin S.A. Uruguay Liveck S.A. Uruguay Llao Llao Resorts S.A. (2) Argentina Nuevas Fronteras S.A. Argentina Palermo Invest S.A. Argentina Real Estate Investment Group LP Bermudas Real Estate Investment Group II LP Bermudas Real Estate Investment Group III LP Bermudas Real Estate Investment Group IV LP Bermudas Real Estate Investment Group V LP Bermudas Real Estate Strategies LP Bermudas Real Estate Strategies LLC United States Arcos del Gourmet S.A. Argentina Panamerican Mall S.A. Argentina E-Commerce Latina S.A. Argentina Efanur S.A. Uruguay Ritelco S.A. Uruguay Shopping Neuquén S.A. Argentina Solares de Santa María S.A Argentina Torodur S.A. Uruguay Tyrus S.A. Uruguay Unicity S.A. Argentina Interest indirectly held through Brasilagro: Araucária Ltda. Brazil Cajueiro Ltda. Brazil Ceibo Ltda. Brazil Cremaq Ltda. Brazil Engenho de Maracajú Ltda. Brazil Flamboyant Ltda. Brazil Jaborandi Agrícola Ltda. Brazil Jaborandi Propriedades Agrícolas S.A. Brazil Mogno Ltda. Brazil Interest indirectly held through Futuros y Opciones.Com. S.A.: FyO Trading S.A. Argentina Granos Olavarría S.A. Argentina Interest indirectly held through Helmir. S.A.: Agropecuaria Acres del Sud S.A. Bolivia Yatay Agropecuaria S.A. Bolivia Interest indirectly held through Doneldon. S.A.: Agropecuaria Acres del Sud S.A. Bolivia Ombú Agropecuaria S.A. Bolivia Yatay Agropecuaria S.A. Bolivia Yuchán Agropecuaria S.A. Bolivia Sedelor S.A. Uruguay Codalis S.A. Uruguay Alafox S.A. Uruguay (1)We have consolidated the investment in Brasilagro-Companhía Brasileira de Propiedades Agrícolas (“Brasilagro”) considering that the Company exercises “de facto control” over it. (2)We have consolidated the investment in Llao Llao Resorts S.A. considering their ownership interest held together with the Company's participation in the making decisions. (3)We have consolidated its indirect interest in Dolphin Fund Ltd. (DFL) considering its exposure to variable returns coming from its investment in DFL and the nature of the relationship between the Group and the shareholders with right to vote of DFL. The Group has no voting rights on DFL.
